United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Hamilton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-581
Issued: October 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 17, 2010 appellant filed a timely appeal from a November 16, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) that denied her claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
September 16, 2009.
FACTUAL HISTORY
On January 14, 2010 appellant, then a 49-year-old distribution clerk, filed a traumatic
injury claim, alleging that on September 16, 2009 she injured her right shoulder, neck and upper
back when the top shelf of a post com fell on her back. She did not stop work. In support of her
1

5 U.S.C. §§ 8101-8193.

claim, appellant submitted a number of physical therapy notes. In a September 21, 2009 report,
Dr. William Medwid, Board-certified in family medicine, advised that appellant reported that a
metal cage fell onto her back and neck at work and described ongoing symptoms of pain in the
right shoulder and neck. Cervical spine examination demonstrated muscle spasms with
decreased range of motion. Pain was present on examination of the thoracic spine with
tenderness to palpation of the thoracolumbar region. Dr. Medwid diagnosed back pain. A
September 23, 2009 thoracic spine x-ray demonstrated no fracture, mild narrowing of the T8-9
disc and minimal endplate spurring at multiple levels.
In an April 21, 2010 letter, OWCP informed appellant that the evidence submitted was
insufficient to establish her claim and informed her of the additional evidence needed. Appellant
submitted a physical therapy order form in which Dr. Medwid diagnosed neck pain and
additional physical therapy notes.
By decision dated June 3, 2010, OWCP found that the incident occurred on
September 16, 2009 as claimed but that the medical evidence did not establish that appellant
sustained a neck, shoulder or upper back condition causally related to the work incident.
On June 8, 2010 appellant requested a review of the written record. In a June 7, 2010
report, Dr. Medwid reported the history of injury and noted that she was seen in his office on
September 21, 2009 with spasms of the right trapezius. He reviewed the x-ray findings and that
appellant had physical therapy. Appellant also submitted additional physical therapy notes.
In a November 16, 2010 decision, OWCP’s hearing representative affirmed the June 3,
2010 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

2

evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The evidence supports that the September 16, 2009 employment incident occurred as
alleged. The Board, however, finds that the medical evidence of record is insufficient to
establish that appellant sustained injury to her neck, right shoulder or upper back due to this
incident.
The September 23, 2009 thoracic spine x-ray did not provide any opinion on the cause of
any diagnosed condition. Medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.8 The
physical therapy notes do not constitute competent medical evidence as a physical therapist is not
a physician as defined under FECA.9
Dr. Medwid’s September 21, 2009 report indicated that appellant had symptoms of right
shoulder and neck pain and muscle spasms on cervical spine examination. He diagnosed back
pain. In the physical therapy orders, Dr. Medwid diagnosed neck pain and his June 3, 2010
report reiterated the findings of his September 21, 2009 examination. He did not provide any
discussion of how the September 16, 2009 incident caused injury to appellant’s right shoulder,
4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

A.C., Docket No. 08-1453 (issued November 18, 2008). Section 8102(2) of FECA provides that the term
physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2).

3

back and neck. Dr. Medwid did not address how this incident caused or aggravated any other
diagnosed medical condition. His reports are therefore insufficient to meet appellant’s burden to
establish that she sustained a diagnosed condition caused by the September 16, 2009
employment incident.
Appellant did not submit sufficient medical evidence to establish that she sustained a
diagnosed condition caused by the September 16, 2009 employment incident. She did not meet
her burden of proof.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury causally
related to the September 16, 2009 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

Gary J. Watling, supra note 2.

4

